EXHIBIT 10.1

 

SHARE EXCHANGE AGREEMENT

 

by and among

 

AXIOM HOLDINGS, INC.

a Nevada Corporation

 

and

 

CJC HOLDINGS, LTD.,

A Hong Kong corporation

 

and

 

THE SHAREHOLDERS OF CJC HOLDINGS, LTD.

 

Dated as of October 10, 2016







 

TABLE OF CONTENTS

 



PAGE

 

 

 

ARTICLE I. REPRESENTATIONS, COVENANTS, AND WARRANTIES OF CJC AND THE CJC
SHAREHOLDERS

1

Section 1.01

Incorporation.

2

Section 1.02

Authorized Shares and Capital.

2

Section 1.03

Title to CJC Shares.

2

Section 1.04

Subsidiaries and Predecessor Corporations

2

Section 1.05

Financial Statements.

3

Section 1.06

Additional Information

3

Section 1.07

Options or Warrants

4

Section 1.08

Absence of Certain Changes or Events

4

Section 1.09

Litigation and Proceedings

4

Section 1.10

Contracts.

4

Section 1.11

Compliance With Laws and Regulations

5

Section 1.12

CJC Schedules

5

Section 1.13

Valid Obligation

5

Section 1.14

Investment Representations.

5

 

 

 

ARTICLE II. REPRESENTATIONS, COVENANTS, AND WARRANTIES OF AXIOM

7

Section 2.01

Organization

7

Section 2.02

Capitalization

8

Section 2.03

Subsidiaries and Predecessor Corporations

8

Section 2.04

Information

8

Section 2.05

Options or Warrants

8

Section 2.06

Absence of Certain Changes or Events

8

Section 2.07

Litigation and Proceedings

9

Section 2.08

Contracts.

9

Section 2.09

No Conflict With Other Instruments

10

Section 2.10

Compliance With Laws and Regulations

10

Section 2.11

Approval of Agreement

10

Section 2.12

Material Transactions or Affiliations

10

Section 2.13

Axiom Schedules

10

Section 2.14

Bank Accounts; Power of Attorney

10

Section 2.15

Valid Obligation.

10

Section 2.16

SEC Filings

10

 

 

 

ARTICLE III. SHARE EXCHANGE

11

Section 3.01

The Exchange.

11

Section 3.02

Closing

11

Section 3.03

Closing Events

11

Section 3.04

Termination

11

 

 

 

 

ARTICLE IV.

SPECIAL COVENANTS

12

Section 4.01

Access to Properties and Records

12

Section 4.02

Delivery of Books and Records

12

Section 4.03

Third Party Consents and Certificates

12

Section 4.04

Axiom SEC Filings.

12

Section 4.05

Designation of Directors.

12

Section 4.06

Actions Prior to Closing.

12

Section 4.07

Indemnification.

14








 



ARTICLE V. CONDITIONS PRECEDENT TO OBLIGATIONS OF AXIOM

14

Section 5.01

Accuracy of Representations and Performance of Covenants

14

Section 5.02

Officer’s Certificate

15

Section 5.03

No Governmental Prohibition

15

Section 5.04

Consents

15

Section 5.05

Other Items.

15

Section 5.06

Definition

16

 

 

 

ARTICLE VI. CONDITIONS PRECEDENT TO OBLIGATIONS OF AXIOM

16

Section 6.01

Accuracy of Representations and Performance of Covenants

16

Section 6.02

Officer’s Certificate

16

Section 6.03

Good Standing

16

Section 6.04

No Governmental Prohibition

16

Section 6.05

Axiom Shares

16

Section 6.06

Other Items.

17

Section 6.07

Definition

17

 

 

 

ARTICLE VII. MISCELLANEOUS

17

Section 7.01

Brokers

17

Section 7.02

Governing Law

17

Section 7.03

Waiver of Jury Trial

17

Section 7.04

Notices

18

Section 7.05

Attorneys’ Fees

18

Section 7.06

Confidentiality

18

Section 7.07

Public Announcements and Filings

19

Section 7.08

Schedules; Knowledge

19

Section 7.09

Third Party Beneficiaries

19

Section 7.10

Expenses

19

Section 7.11

Entire Agreement

19

Section 7.12

Survival; Termination

19

Section 7.13

Counterparts

19

Section 7.14

Amendment or Waiver

19

Section 7.15

Successors and Assigns

19

Section 7.16

Headings and Severability

19

Section 7.17

Interpretation

20

Section 7.18

Usage

20

Section 7.19

Specific Performance

20

Section 7.20

Commercially Reasonable Best Efforts

20

 





 

CJC Schedules*

 



Schedule 1.01

Articles of Association

Schedule 1.03

Ownership of CJC Shares by the CJC Shareholders

Schedule 1.05

Financial Statements

Schedule 1.06

Additional Information

Schedule 1.08(c)

Options, Warrants or Other Rights

Schedule 1.09

Litigation and Proceedings

Schedule 1.10(a)

Material Contracts

Schedule 1.10(c)

Employment Agreements, Etc.



 

Axiom Schedules*

 



Schedule 2.01

Certificate of Incorporation and Bylaws

Schedule 2.05

Options, Warrants or Other Rights

Schedule 2.07

Litigation and Proceedings

Schedule 2.12

Material Transactions or Affiliations

Schedule 2.14

Bank Accounts; Power of Attorney



 

Additional Schedules*

 



Schedule 3.01

Number of Shares of Axiom Common Stock to be Received by Each CJC Shareholder

Schedule 7.01

Finders and Brokers



_____________

* The CJC Schedules, the Axiom Schedules and the Additional Schedules have been
exchanged among the parties hereto or will be provided to each of the respective
parties hereto prior to the Closing Date (as hereinafter defined).








 

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of this 10th day of October, 2016, by and between Axiom
Holdings, Inc., a Nevada corporation (“Axiom”), with offices at 11637 Orpington
Street, Orlando, Florida 32817, CJC Holdings, Ltd., a Hong Kong corporation
(together with the Subsidiaries, as defined below, “CJC”) with offices at Room
C, 15/F., Ritz Plaza, 122 Austin Road, Tsimshatsui, Kowloon, H.K. and the
shareholders of CJC set forth on the signature page to this Agreement (the “CJC
Shareholders”), upon the following premises:

 

Premises

 

WHEREAS, Axiom is a publicly held corporation organized under the laws of the
State of Nevada;

 

WHEREAS, CJC is a privately-held company organized under the laws of Hong Kong;

 

WHEREAS, the CJC Shareholders collectively own all of the issued and outstanding
shares of CJC representing a 100% interest in CJC;

 

WHEREAS, Axiom agrees to acquire 100% of the issued and outstanding shares of
CJC from the CJC Shareholders in exchange for the issuance of 200,000,000 shares
of Axiom’s Common Stock, par value $0.001 per share (the “Common Stock”), which
shall represent approximately 58.8% of the issued and outstanding shares of
Axiom’s Common Stock after giving effect to the cancellation of 200,000,000
shares of Common Stock currently issued and outstanding as the transactions
contemplated herein (the “Exchange”) and on the Closing Date (as defined below),
the CJC Shareholders will become shareholders of Axiom; and

 

WHEREAS, for Federal income tax purposes, it is intended that the Exchange
qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended;

 

Agreement

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, the receipt and sufficiency of which are hereby
acknowledged and agreed, and intending to be legally bound hereby, it is hereby
agreed as follows:

 

ARTICLE I.

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF CJC AND THE CJC SHAREHOLDERS

 

Section 1.01 Incorporation. CJC is a company duly organized, validly existing,
and in good standing under the laws of Hong Kong and has the corporate power and
is duly authorized under all applicable laws, regulations, ordinances, and
orders of public authorities to carry on its business in all material respects
as it is now being conducted. Schedule 1.01 includes a complete and correct copy
of the Articles of Association of CJC as in effect on the date hereof. The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of CJC’s
Articles of Association. CJC and each of the CJC Shareholders have taken all
actions required by law, its Articles of Association, or otherwise to authorize
the execution and delivery of this Agreement. CJC and each of the CJC
Shareholders has full power, authority, and legal capacity and has taken all
action required by law, its Articles of Association, and otherwise to consummate
the transactions herein contemplated.






- 1 -




 

Section 1.02 Authorized Shares and Capital. The authorized capital stock of CJC
consists of 100 common shares, with no par value (the “CJC Shares”) of which 100
CJC Shares are issued and outstanding. The CJC Shareholders own all of the
issued and outstanding CJC Shares representing a 100% interest in CJC. The
issued and outstanding CJC Shares are validly issued, fully paid, and
non-assessable and not issued in violation of the preemptive or other rights of
any individual, firm, corporation, partnership, limited liability company,
trust, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind, and shall include
any successor (by merger or otherwise) of such entity (each, a “Person”). No
Person has any pre-emptive rights or similar rights to purchase or receive any
CJC Shares or any other equity interests in CJC.

 

Section 1.03 Title to CJC Shares. Each CJC Shareholder is, and on the Closing
Date will be, the record and beneficial owner and holder of all of the CJC
Shares as set forth on Schedule 1.03, free and clear of all Liens (as defined
below), and none of such CJC Shares is subject to pre-emptive or similar rights,
either pursuant to any organizational document, Requirement of Law (as defined
below) or any contract. “Requirements of Law” means, as to any Person, any law,
treaty, rule, regulation, right, privilege, qualification, license or franchise
or determination of an arbitrator or a court or other Governmental Authority (as
defined below), in each case applicable or binding upon such Person or any of
its property or to which such Person or any of its property is subject, or
pertaining to any or all of the transactions contemplated or referred to herein.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other) or preference, priority, right
(including, but not limited to, rights of first offer or first refusal),
acquisition options, or other security interest of any kind or nature
whatsoever.

 

Section 1.04 Subsidiaries and Predecessor Corporations. CJC owns 100% interests
in each of (i) JinBaiXing (Shenzhen) Clean Energy Technology Service Company
Limited, (ii) JinTaiHong (Shenzhen) Hotel Management Service Company Limited
(the “Subsidiaries”) and these 2 WOFE companies owns 100% in each of (a) Xiaojin
County Jitai Power Investment Company Limited, (b) Xiaojin County Xin Hong
Electric Power Development Company Limited, (c) Xiao Jin County En Ze Hotel
Management Company Limited, and (d) Xiao Jin County SiGuNiang Mountain Hotel
Management Company Limited (the “Subsidiaries”). Except for its ownership
interest in the Subsidiaries, CJC does not have any subsidiaries, and does not
own, beneficially or of record, any shares of any other corporation, limited
liability company or other entity. The corporate ownership structure is as
follows:

 

[aiom_101img1.jpg]

 



- 2 -




 

Section 1.05 Financial Statements.

 





(a)Included in Schedule 1.05 are (i) the audited balance sheets of CJC as of
December 31, 2015 and the related statements of operations, stockholders’ equity
and cash flows for the period ended December 31, 2015 and (i) the unaudited
balance sheets of CJC as of June 30, 2016 and the related statements of
operations, stockholders’ equity and cash flows for the period ended June 30,
2016 (together with the notes thereto, collectively, the “Financial
Statements”).





 



(b)The Financial Statements have been prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
involved. The Financial Statements are true and accurate and present fairly as
of their respective dates the financial condition of CJC. As of the date of the
Financial Statements, except as and to the extent reflected or reserved against
therein, CJC had no liabilities or obligations (absolute or contingent) which
should be reflected in the Financial Statements prepared in accordance with
generally accepted accounting principles, and all assets reflected therein are
properly reported and present fairly the value of the assets of CJC, in
accordance with generally accepted accounting principles. The statements of
operations, stockholders’ equity and cash flows reflect fairly the information
required to be set forth therein by generally accepted accounting principles.





 



(c)CJC has duly and punctually paid all fees and taxation imposed on CJC by any
nation or government, any state, province, supranational authority or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administration functions of or pertaining to government,
or any government authority, quasi-governmental authority, agency, department,
board, tribunal, commission or instrumentality of Hong Kong or the United
States, any foreign government or supranational authority, any state of the
United States, or any municipality or other political subdivision thereof, and
any court, tribunal or arbitrator(s) of competent jurisdiction, and any
governmental or non-governmental self-regulatory organization, agency or
authority (each, a “Governmental Authority”), which it has become liable to pay
and has duly allowed for all taxation reasonably foreseeable and is under no
liability to pay any penalty or interest in connection with any claim for fees
or taxation imposed by any Governmental Authority, and CJC has made any and all
proper declarations and returns for taxation purposes and all information
contained in such declarations and returns is true and complete and full
provision or reserves have been made in its financial statements for all fees
and taxation imposed by any Governmental Authority.





 



(d)The Financial Statements, books and records, financial and otherwise, of CJC
are in all material aspects complete and correct and have been maintained in
accordance with good business and accounting practices.





 



(e)All of CJC’s assets are reflected on the Financial Statements, and, except as
set forth in the schedules referenced in this Article I (the “CJC Schedules”) or
the Financial Statements, CJC has no material liabilities, direct or indirect,
matured or unmatured, contingent or otherwise.



 

Section 1.06 Additional Information. The information concerning CJC set forth in
this Agreement and in the CJC Schedules is complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading. In addition, to the
extent not otherwise disclosed in the remainder of the CJC Schedules, Schedule
1.06 sets forth all additional information relating to matters involving CJC or
its assets or its present or past operations or activities which (i) indicated
or may indicate, in the aggregate, the existence of a greater than $50,000
liability, (ii) have led or may lead to a competitive disadvantage on the part
of CJC or (iii) either alone or in aggregation with other information covered by
this Section 1.06, otherwise have led or may lead to a material adverse effect
on CJC, its assets, or its operations or activities as presently conducted or as
contemplated to be conducted after the Closing Date, including, but not limited
to, information relating to governmental, employee, environmental, litigation
and securities matters and transactions with affiliates.




- 3 -




 

Section 1.07 Options or Warrants. There are no existing options, warrants,
calls, or commitments of any character relating to the authorized and unissued
stock of CJC.

 

Section 1.08 Absence of Certain Changes or Events. Since June 30, 2016 or such
other date as provided for herein:

 





(a)There has not been any material adverse change in the business, operations,
properties, assets, or condition (financial or otherwise) of CJC;





 



(b)CJC has not (i) amended its Articles of Association; (ii) declared or made,
or agreed to declare or make, any payment of dividends or distributions of any
assets of any kind whatsoever to stockholders or purchased or redeemed, or
agreed to purchase or redeem, any of its shares; (iii) made any material change
in its method of management, operation or accounting, (iv) entered into any
other material transaction other than sales in the ordinary course of its
business; or (v) made any increase in or adoption of any profit sharing, bonus,
deferred compensation, insurance, pension, retirement, or other employee benefit
plan, payment, or arrangement made to, for, or with its officers, directors, or
employees; and





 



(c)Except as disclosed on Schedule 1.08(c), CJC has not (i) granted or agreed to
grant any options, warrants or other rights for its stocks, bonds or other
corporate securities calling for the issuance thereof, (ii) borrowed or agreed
to borrow any funds or incurred, or become subject to, any material obligation
or liability (absolute or contingent) except as disclosed herein and except
liabilities incurred in the ordinary course of business; (iii) sold or
transferred, or agreed to sell or transfer, any of its assets, properties, or
rights or canceled, or agreed to cancel, any debts or claims; or (iv) issued,
delivered, or agreed to issue or deliver any stock, bonds or other corporate
securities including debentures (whether authorized and unissued or held as
treasury stock) except in connection with this Agreement.



 

Section 1.09 Litigation and Proceedings. Except as disclosed on Schedule 1.09,
there are no actions, suits, proceedings, or investigations pending or, to the
knowledge of CJC after reasonable investigation, threatened, by or against CJC
or affecting CJC or its properties or operations, at law or in equity, before
any court or other governmental agency or instrumentality, domestic or foreign,
or before any arbitrator of any kind. CJC does not have any knowledge of any
material default on its part with respect to any judgment, order, injunction,
decree, award, rule, or regulation of any court, arbitrator, or governmental
agency or instrumentality or of any circumstances which, after reasonable
investigation, would result in the discovery of such a default.

 

Section 1.10 Contracts.

 





(a)All Material Contracts (as defined below) to which CJC is a party or by which
it or any of its assets, products, technology, or properties are bound other
than those incurred in the ordinary course of business are set forth on Schedule
1.10(a). A “Material Contract” is any contract, agreement, franchise, license
agreement, debt instrument or commitment which (i) will remain in effect for
more than six (6) months after the date of this Agreement or (ii) involves
aggregate obligations (by any party thereto) of at least fifty thousand U.S.
dollars (US$50,000).





 



(b)All Material Contracts to which CJC is a party or by which its properties are
bound are valid and enforceable by CJC in all respects, except as limited by
bankruptcy and insolvency laws and by other laws affecting the rights of
creditors generally; and





 



(c)Except as included or described in Schedule 1.10(c) or reflected in the most
recent CJC balance sheet, CJC is not a party to any oral or written (i) contract
for the employment of any officer or employee; (ii) profit sharing, bonus,
deferred compensation, stock option, severance pay, pension benefit or
retirement plan, (iii) agreement, contract, or indenture relating to the
borrowing of money, (iv) guaranty of any obligation; (vi) collective bargaining
agreement; or (vii) agreement with any present or former officer or director of
CJC.



 



- 4 -




 

Section 1.11 Compliance With Laws and Regulations. To the best of its knowledge,
CJC has complied with all applicable statutes and regulations of all
Governmental Authorities, except to the extent that noncompliance would not
materially and adversely affect the business, operations, properties, assets, or
condition of CJC or except to the extent that noncompliance would not result in
the occurrence of any material liability for CJC.

 

Section 1.12 CJC Schedules. The CJC Schedules are complete, true, and correct as
of the date of this Agreement in all material respects. CJC shall cause the CJC
Schedules and the instruments and data delivered to Axiom hereunder to be
promptly updated after the date hereof up to and including the Closing Date.

 

Section 1.13 Valid Obligation. This Agreement and all agreements and other
documents executed by CJC or the CJC Shareholders in connection herewith
constitute the valid and binding obligations of CJC and the CJC Shareholders,
enforceable against each of them in accordance with its or their terms, except
as may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

Section 1.14 Investment Representations.

 





(a)Investment Purpose. As of the date hereof, each of the CJC Shareholders
understand and agree that the consummation of this transactions contemplated
herein including the delivery of the Exchange Consideration to the CJC
Shareholder in exchange for the CJC Shares as contemplated hereby, constitutes
the offer and sale of securities under the Securities Act of 1933, as amended
(the “Securities Act ”) and applicable state statutes and that the CJC Shares
are being acquired for the CJC Shareholders’ own accounts and not with a present
view towards the public sale or distribution thereof, except pursuant to sales
registered or exempted from registration under the Securities Act; provided,
however, that by making the representations herein, the CJC Shareholders do not
agree to hold any of the Exchange Consideration for any minimum or other
specific term and reserve the right to dispose of the Exchange Consideration at
any time in accordance with or pursuant to a registration statement or an
exemption under the Securities Act.



 





(b)Accredited Investor Status. Each CJC Shareholder is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D (an “Accredited
Investor”).



 





(c)Reliance on Exemptions. Each CJC Shareholder understands that the Exchange
Consideration is being offered and sold to the CJC Shareholders in reliance upon
specific exemptions from the registration requirements of United States federal
and state securities laws and that Axiom is relying upon the truth and accuracy
of, and the CJC Shareholders’ compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the CJC Shareholders set forth
herein in order to determine the availability of such exemptions and the
eligibility of the CJC Shareholders to acquire the Exchange Consideration.



 



- 5 -


 





(d)Information. The CJC Shareholders and their respective advisors, if any,
acknowledge and agree that they have been furnished with all materials relating
to the business, finances and operations of Axiom and materials relating to the
offer and sale of the Exchange Consideration which have been requested by the
any CJC Shareholder or its advisors. The CJC Shareholders and their respective
advisors, if any, have been afforded the opportunity to ask questions of Axiom
and have had such questions answered to their satisfaction. Notwithstanding the
foregoing, Axiom has not disclosed to any CJC Shareholder any material nonpublic
information and will not disclose such information unless such information is
disclosed to the public prior to or promptly following such disclosure to the
applicable CJC Shareholder(s). Each CJC Shareholder understands that its
investment in the Exchange Consideration involves a significant degree of risk.
Neither CJC nor any CJC Shareholder is aware of any facts that may constitute a
breach of any of Axiom's representations and warranties made herein.



 





(e)Governmental Review. Each CJC Shareholder understands that no Governmental
Authority has passed upon or made any recommendation or endorsement of the
Exchange Consideration.



 





(f)

Transfer or Re-sale. Each CJC Shareholder acknowledges and understands that (i)
the sale or re-sale of the Exchange Consideration (as hereinafter defined) has
not been and is not being registered under the Securities Act or any applicable
state securities laws, and the Exchange Consideration may not be transferred
unless (a) the Exchange Consideration is sold pursuant to an effective
registration statement under the Securities Act, (b) the applicable CJC
Shareholder shall have delivered to Axiom, at the cost of the applicable CJC
Shareholder, an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in comparable transactions to the effect that
the Exchange Consideration to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration, which opinion shall be accepted
by Axiom, (c) the Exchange Consideration is sold or transferred to an
“affiliate” (as defined in Rule 144 promulgated under the Securities Act (or a
successor rule) (“Rule 144”)) of the applicable CJC Shareholder who agrees to
sell or otherwise transfer the Exchange Consideration only in accordance with
this Section and who is an Accredited Investor, (d) the Exchange Consideration
is sold pursuant to Rule 144, or (e) the Exchange Consideration is sold pursuant
to Regulation S under the Securities Act (or a successor rule) (“Regulation S”),
and the applicable CJC Shareholder shall have delivered to Axiom, at the cost of
the applicable CJC Shareholder, an opinion of counsel that shall be in form,
substance and scope customary for opinions of counsel in corporate transactions,
which opinion shall be accepted by Axiom; (ii) any sale of such Exchange
Consideration made in reliance on Rule 144 may be made only in accordance with
the terms of Rule 144 and further, if Rule 144 is not applicable, any re-sale of
such Exchange Consideration under circumstances in which the seller (or the
Person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and (iii) neither Axiom nor any other Person is under any obligation
to register such Exchange Consideration under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder (in each case). Notwithstanding the foregoing or anything else
contained herein to the contrary, the Exchange Consideration may be pledged as
collateral in connection with a bona fide margin account or other lending
arrangement.



 





(g)Legends. Each of the CJC Shareholders understands that the shares of Axiom’s
common stock that comprise the Exchange Consideration (the “Exchange Shares”)
may, until such time as the Exchange Shares have been registered under the
Securities Act, bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of the certificates
for such Exchange Shares):

 

 

 

 

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE COMPANY), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 



- 6 -




 

The legend set forth above shall be removed and Axiom shall issue a certificate
without such legend to the holder of any Exchange Share upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
the Security Shares are registered for sale under an effective registration
statement filed under the Securities Act or otherwise may be sold pursuant to
Rule 144 or Regulation S without any restriction as to the number of securities
as of a particular date that can then be immediately sold, or (b) such holder
provides Axiom with an opinion of counsel, in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
a public sale or transfer of such Exchange Shares may be made without
registration under the Securities Act, which opinion shall be accepted by Axiom
so that the sale or transfer is effected. Each CJC Shareholder agrees to sell
all Exchange Shares, including those represented by a certificate(s) from which
the legend has been removed, in compliance with applicable prospectus delivery
requirements, if any.

 





(h)Residency. Each CJC Shareholder is a resident of the jurisdiction set forth
immediately below the CJC Shareholder’s name on the signature pages hereto.



 





(i)No “Bad Actor” Disqualification. CJC has exercised reasonable care, in
accordance with Securities and Exchange Commission rules and guidance, to
determine whether any Covered Person (defined below) is subject to any of the
“bad actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (“Disqualification Events”). To CJS’ knowledge, no Covered Person
is subject to a Disqualification Event, except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3) under the Securities Act. CJC has complied,
to the extent applicable, with any disclosure obligations under Rule 506(e)
under the Securities Act. “Covered Persons” are those persons specified in Rule
506(d)(1) under the Securities Act, including CJC; any predecessor or Affiliate
of CJC; any director, executive officer, other officer participating in the
Exchange, general partner or managing member of CJC; any beneficial owner of 20%
or more of CJC’s outstanding voting equity securities, calculated on the basis
of voting power; any promoter (as defined in Rule 405 under the Securities Act)
connected with CJC in any capacity at the time of the Exchange; and any Person
that has been or will be paid (directly or indirectly) remuneration for
solicitation of purchasers in connection with the Exchange (a “Solicitor”), any
general partner or managing member of any Solicitor, and any director, executive
officer or other officer participating in the Exchange of any Solicitor or
general partner or managing member of any Solicitor.



 

ARTICLE II.

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF AXIOM

 

As an inducement to, and to obtain the reliance of CJC and the CJC Shareholder,
except as set forth in the Axiom Schedules (as hereinafter defined), Axiom
represents and warrants, as of the date hereof and as of the Closing Date, as
follows:

 

Section 2.01 Organization. Axiom is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has the
corporate power and is duly authorized under all applicable respects as it is
now being conducted. Included in Schedule 2.01 are complete and correct copies
of the certificate of incorporation and bylaws of Axiom as in effect on the date
hereof. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of Axiom’s certificate of incorporation or bylaws. Axiom has taken all
action required by law, its certificate of incorporation, its bylaws, or
otherwise to authorize the execution and delivery of this Agreement, and Axiom
has full power, authority, and legal right and has taken all action required by
law, its certificate of incorporation, bylaws, or otherwise to consummate the
transactions herein contemplated.




- 7 -




 

Section 2.02 Capitalization. Axiom’s authorized capitalization consists of (a)
3,000,000,000 shares of common stock, par value $0.001 per share (“Axiom Common
Stock”), of which 340,000,000 shares are issued and outstanding, and (b)
50,000,000 shares of preferred stock, par value $.001 per share, none of which
are issued and outstanding. All issued and outstanding shares are legally
issued, fully paid, and non-assessable and not issued in violation of the
preemptive or other rights of any Person.

 

Section 2.03 Subsidiaries and Predecessor Corporations. Axiom does not have any
predecessor corporation(s), no subsidiaries, and does not own, beneficially or
of record, any shares of any other corporation.

 

Section 2.04 Information. The information concerning Axiom set forth in this
Agreement and the scheduled referenced in this Article II (the “Axiom
Schedules”) is complete and accurate in all material respects and does not
contain any untrue statements of a material fact or omit to state a material
fact required to make the statements made, in light of the circumstances under
which they were made, not misleading. In addition, Axiom has fully disclosed in
writing to the CJC Shareholders (through this Agreement or the Axiom Schedules)
all information relating to matters involving Axiom or its assets or its present
or past operations or activities which (i) indicated or may indicate, in the
aggregate, the existence of a greater than $50,000 liability, (ii) have led or
may lead to a competitive disadvantage on the part of Axiom or (iii) either
alone or in aggregation with other information covered by this Section 2.04,
otherwise have led or may lead to a material adverse effect on Axiom, its
assets, or its operations or activities as presently conducted or as
contemplated to be conducted after the Closing Date, including, but not limited
to, information relating to governmental, employee, environmental, litigation
and securities matters and transactions with affiliates.

 

Section 2.05 Options or Warrants. Except as set forth in Schedule 2.05, there
are no options, warrants, convertible securities, subscriptions, stock
appreciation rights, phantom stock plans or stock equivalents or other rights,
agreements, arrangements or commitments (contingent or otherwise) of any
character issued or authorized by Axiom relating to the issued or unissued
capital stock of Axiom (including, without limitation, rights the value of which
is determined with reference to the capital stock or other securities of Axiom)
or obligating Axiom to issue or sell any shares of capital stock of, or options,
warrants, convertible securities, subscriptions or other equity interests in,
Axiom. There are no outstanding contractual obligations of Axiom to repurchase,
redeem or otherwise acquire any shares of Axiom Common Stock of Axiom or to pay
any dividend or make any other distribution in respect thereof or to provide
funds to, or make any investment (in the form of a loan, capital contribution or
otherwise) in, any Person.

 

Section 2.06 Absence of Certain Changes or Events. Since June 30, 2016 or such
other date as provided for herein:

 





(a)There has not been (i) any material adverse change in the business,
operations, properties, assets or condition of Axiom or (ii) any damage,
destruction or loss to Axiom (whether or not covered by insurance) materially
and adversely affecting the business, operations, properties, assets or
condition of Axiom;



 





(b)Axiom has not (i) amended its certificate of incorporation or bylaws except
as required by this Agreement; (ii) declared or made, or agreed to declare or
make any payment of dividends or distributions of any assets of any kind
whatsoever to stockholders or purchased or redeemed, or the aggregate are
outside of the ordinary course of business or material considering the business
of Axiom; (iv) made any material change in its method of management, operation,
or accounting; (v) entered into any transactions or agreements other than in the
ordinary course of business; (vi) made any accrual or arrangement for or payment
of bonuses or special compensation of any kind or any severance or termination
pay to any present or former officer or employee; (vii) increased the rate of
compensation payable or to become payable by it to any of its officers or
directors or any of its salaried employees whose monthly compensation exceed
$1,000; or (viii) made any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement, made to, for or with its officers, directors, or
employees;



 



- 8 -


 





(c)Axiom has not (i) granted or agreed to grant any options, warrants, or other
rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid or
agreed to pay any material obligations or liabilities (absolute or contingent)
other than current liabilities reflected in or shown on the most recent Axiom
balance sheet and current liabilities incurred since that date in the ordinary
course of business and professional and other fees and expenses in connection
with the preparation of this Agreement and the consummation of the transaction
contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights (except assets, properties, or rights
not used or useful in its business which, in the aggregate have a value of less
than $1,000), or canceled, or agreed to cancel, any debts or claims (except
debts or claims which in the aggregate are of a value less than $1,000); (v)
made or permitted any amendment or termination of any contract, agreement, or
license to which it is a party if such amendment or termination is material,
considering the business of Axiom; or (vi) issued, delivered or agreed to issue
or deliver, any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock), except in
connection with this Agreement; and



 





(d)to its knowledge, Axiom has not become subject to any law or regulation which
materially and adversely affects, or in the future, may adversely affect, the
business, operations, properties, assets or condition of Axiom.

 

Section 2.07 Litigation and Proceedings. Except as set forth on Schedule 2.07,
there are no actions, suits, proceedings or investigations pending or, to the
knowledge of Axiom after reasonable investigation, threatened by or against
Axiom or affecting Axiom or its properties, at law or in equity, before any
court or other governmental agency or instrumentality, domestic or foreign, or
before any arbitrator of any kind. Axiom has no knowledge of any default on its
part with respect to any judgment, order, writ, injunction, decree, award, rule
or regulation of any court, arbitrator, or governmental agency or
instrumentality or any circumstance which after reasonable investigation would
result in the discovery of such default.

 

Section 2.08 Contracts.

 





(a)Axiom is not a party to, and its assets, products, technology and properties
are not bound by, any leases, contract, franchise, license agreement, agreement,
debt instrument, obligation, arrangement, understanding or other commitments
whether such agreement is in writing or oral (“Contracts”).



 





(b)Axiom is not a party to or bound by, and the properties of Axiom are not
subject to any Contract, agreement, other commitment or instrument; any charter
or other corporate restriction; or any judgment, order, writ, injunction,
decree, or award; and



 





(c)Axiom is not a party to any oral or written (i) contract for the employment
of any officer or employee; (ii) profit sharing, bonus, deferred compensation,
stock option, severance pay, pension benefit or retirement plan, (iii)
agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, (vi) collective bargaining agreement; or (vii)
agreement with any present or former officer or director of Axiom.



 



- 9 -




 

Section 2.09 No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of, any indenture, mortgage, deed of
trust, or other material agreement or instrument to which Axiom is a party or to
which any of its assets, properties or operations are subject.

 

Section 2.10 Compliance With Laws and Regulations. Axiom has complied with all
United States federal, state or local or any applicable foreign statute, law,
rule, regulation, ordinance, code, order, judgment, decree or any other
applicable requirement or rule of law (a “Law”) applicable to Axiom and the
operation of its business. This compliance includes, but is not limited to, the
filing of all reports to date with federal and state securities authorities.

 

Section 2.11 Approval of Agreement. The Board of Directors of Axiom has
authorized the execution and delivery of this Agreement by Axiom and has
approved this Agreement and the transactions contemplated hereby.

 

Section 2.12 Material Transactions or Affiliations. Except as disclosed herein
or in Schedule 2.12, there exists no contract, agreement or arrangement between
Axiom and any predecessor and any Person who was at the time of such contract,
agreement or arrangement an officer, director, or Person owning of record or
known by Axiom to own beneficially, 5% or more of the issued and outstanding
common stock of Axiom and which is to be performed in whole or in part after the
date hereof or was entered into not more than three years prior to the date
hereof. Neither any officer, director, nor 5% Shareholders of Axiom has, or has
had since inception of Axiom, any known interest, direct or indirect, in any
such transaction with Axiom which was material to the business of Axiom. Axiom
has no commitment, whether written or oral, to lend any funds to, borrow any
money from, or enter into any other transaction with, any such affiliated
Person.

 

Section 2.13 Axiom Schedules. Axiom shall cause the Axiom Schedules and the
instruments and data delivered to CJC and the CJC Shareholder hereunder to be
promptly updated after the date hereof up to and including the Closing Date.

 

Section 2.14 Bank Accounts; Power of Attorney. Schedule 2.14 sets forth a true
and complete list of (a) all accounts with banks, money market mutual funds or
securities or other financial institutions maintained by Axiom within the past
twelve (12) months, the account numbers thereof, and all persons authorized to
sign or act on behalf of Axiom, (b) all safe deposit boxes and other similar
custodial arrangements maintained by Axiom within the past twelve (12) months,
(c) the check ledger for the last 12 months, and (d) the names of all persons
holding powers of attorney from Axiom or who are otherwise authorized to act on
behalf of Axiom with respect to any matter, other than its officers and
directors, and a summary of the terms of such powers or authorizations.

 

Section 2.15 Valid Obligation. This Agreement and all agreements and other
documents executed by Axiom in connection herewith constitute the valid and
binding obligation of Axiom, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

Section 2.16 SEC Filings; Financial Statements.

 





(a)Axiom has made available on EDGAR, copies of each report, registration
statement and definitive proxy statement filed by Axiom with the SEC since its
initial filing on May 14, 2014 (the “Axiom SEC Reports”).



 





(b)Axiom Common Stock is quoted on the OTC QB tier of the OTC Markets and is
current in its filings. There is no action or proceeding pending or, to Axiom’s
knowledge, threatened against Axiom by The Financial Industry Regulatory
Authority, Inc. (“FINRA”) with respect to any intention by such entity to
prohibit or terminate the quotation of Axiom Common Stock on the OTC Pink No
Information tier.



 


- 10 -




 

ARTICLE III.

SHARE EXCHANGE

 

Section 3.01 The Exchange. On the terms and subject to the conditions set forth
in this Agreement, on the Closing Date, the CJC Shareholder shall sell, assign,
transfer and deliver, free and clear of all liens, pledges, encumbrances,
charges, restrictions or known claims of any kind, nature, or description, all
of the CJC shares held by such CJC Shareholder in exchange for the issuance to
the CJC Shareholders collectively of

200,000,000 shares of Axiom’s Common Stock representing approximately 58.8% of
the issued and outstanding shares of Axiom’s Common Stock after giving effect to
the cancellation of 200,000,000 shares of Common Stock currently issued and
outstanding. On the Closing Date (as defined below), the CJC Shareholders shall,
on surrender of their certificates representing their respective CJC Shares to
Axiom or its registrar or transfer agent, be entitled to receive a certificate
or certificates evidencing their respective ownership of the Exchange
Consideration. The number of shares of Axiom Common Stock to be received by each
CJC Shareholder is as set forth on Schedule 3.01. Upon consummation of the
transaction contemplated herein, all of the issued and outstanding CJC Shares
shall be held by Axiom. Axiom will use its best efforts to Raise USD$ 25,000,000
in working capital for CJC.

 

Section 3.02 Closing. The closing of the transactions contemplated by this
Agreement (“Closing”) shall occur at a mutually agreeable time and place within
five (5) Business Days (as defined below) following, and subject to, the
satisfaction or waiver by the party for whose benefit such condition exists of
the conditions set forth in Article V and Article VI (the date of such Closing,
the “Closing Date”). A “Business Day” is any day on which banks are generally
open for business in the State of Florida.

 

Section 3.03 Closing Events. At the Closing, Axiom, CJC and the CJC Shareholders
shall execute, acknowledge, and deliver (or shall ensure to be executed,
acknowledged, and delivered), any and all certificates, opinions, financial
statements, schedules, agreements, resolutions, rulings or other instruments
required by this Agreement to be so delivered at or prior to the Closing,
together with such other items as may be reasonably requested by the parties
hereto and their respective legal counsel in order to effectuate or evidence the
transactions contemplated hereby.

 

Section 3.04 Termination.

 





(a)This Agreement may be terminated:



 





(i)by mutual written consent of CJC, each CJC Shareholder and Axiom;



 





(ii)by either CJC or Axiom if there shall be in effect a final nonappealable
order, judgment, injunction or decree entered by or with any Governmental
Authority restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby;



 





(iii)by Axiom if there shall have been a breach in any material respect of any
representation, warranty, covenant or agreement on the part of any CJC
Shareholder or CJC set forth in this Agreement and such breach has not been
cured within ten (10) days after receipt of notice of such breach by CJC and
each applicable CJC Shareholder;



 





(iv)by CJC if there shall have been a breach in any material respect of any
representation, warranty, covenant or agreement on the part of Axiom set forth
in this Agreement and such breach has not been cured within ten (10) days after
receipt of notice of such breach by Axiom;



 





(v)by either the CJC or Axiom if the Closing has not occurred by February 15,
2017, provided, however, that if the Closing has not occurred by such date due
to a breach of this Agreement by a party, such party shall not have the right to
terminate this Agreement pursuant to this Section 3.04(a)(v).



 


- 11 -




 





(b)If this Agreement is terminated pursuant to this Section 3.04, this Agreement
shall be of no further force or effect, and no obligation, right or liability
shall arise hereunder, provided, however, that such termination shall not excuse
any breach or default of this Agreement prior to such termination.



 

ARTICLE IV.

SPECIAL COVENANTS

 

Section 4.01 Access to Properties and Records. Following the date hereof and
until the Closing or termination of this Agreement, each of Axiom and CJC will
each afford to the officers and authorized representatives of the other full
access to the properties, books and records of Axiom or CJC, as the case may be,
in order that each may have a full opportunity to make such reasonable
investigation as it shall desire to make of the affairs of the other, and each
will furnish the other with such additional financial and operating data and
other information as to the business and properties of Axiom or CJC, as the case
may be, as the other shall from time to time reasonably request. Without
limiting the foregoing, as soon as practicable after the end of each fiscal
quarter (and in any event through the last fiscal quarter prior to the Closing
Date), each party shall provide the other with quarterly internally prepared and
unaudited financial statements.

 

Section 4.02 Delivery of Books and Records. At the Closing, CJC shall deliver to
Axiom the originals of the corporate minute books, books of account, contracts,
records, and all other books or documents of CJC now in the possession of CJC or
its representatives.

 

Section 4.03 Third Party Consents and Certificates. Axiom and CJC agree to
cooperate with each other in order to obtain any required third party consents
to this Agreement and the transactions herein contemplated.

 

Section 4.04 Axiom SEC Filings. On or after the Closing Date, Axiom shall file
with the SEC necessary disclosure statements required by federal securities law.

 

Section 4.05 Designation of Directors.

 





(a)As of, and dependent on, the Closing, the parties will execute such documents
and undertake such actions as required to cause the Board of Directors of Axiom
following the Closing Date to consist of (i) one current director of Axiom and
(ii) two directors appointed by the CJC Shareholders (the “New Directors”).



 





(b)In the event that the CJC Shareholders cannot agree on the designation of the
New Directors, CJC shall have the right to designate the New Directors.



 

Section 4.06 Actions Prior to Closing.

 





(a)From and after June 30, 2016 until the Closing Date or the earlier
termination of this Agreement, CJC shall, and the CJC Shareholder will cause CJC
to:



 





(i)conduct its business in the ordinary course in a manner consistent with past
custom and practice;



 





(ii)pay all accounts payable, purchase inventory, and collect all accounts
receivable in the ordinary course of business consistent with past custom and
practice;



 



- 12 -


 





(iii)use reasonable efforts to maintain its business and employees, customers,
assets, and operations as an ongoing business and in accordance with past custom
and practice;



 





(iv)not sell, transfer, or otherwise dispose of any of the capital stock of CJC
or subsidiaries or issue capital stock of CJC or any subsidiaries;



 





(v)not pay any dividend, without notifying Axiom, or make any similar
distribution or redeem, purchase, or otherwise acquire, directly or indirectly,
any of CJC’s or any of its subsidiaries’ capital stock;



 





(vi)not sell, transfer, or otherwise dispose, without notifying Axiom, any of
the tangible or intangible assets of CJC or any subsidiary (other than the sales
of inventory in the normal course of business);



 





(vii)not grant any increase in the compensation or benefits of any employee or
officer of CJC or any subsidiary (other than in the ordinary course of business
in accordance with past practice); and



 





(viii)not enter into any transaction with any affiliate of CJC (including,
without limitations, the CJC Shareholders).

 




(b)From and after June 30, 2016 until the Closing Date or the earlier
termination of this Agreement, neither Axiom nor CJC will, except as provided
for in Section 4.06(e):



 





(i)make any changes in their Articles of Association, articles or certificate of
incorporation or bylaws except as contemplated by this Agreement including a
name change;



 





(ii)take any action described in Section 1.08 in the case of CJC or in Section
2.06, in the case of Axiom (all except as permitted therein or as disclosed in
the applicable party’s schedules);



 





(iii)enter into or amend any contract, agreement, or other instrument of any of
the types described in such party’s schedules, except that a party may enter
into or amend any contract, agreement, or other instrument in the ordinary
course of business involving the sale of goods or services; or



 





(iv)sell any assets or discontinue any operations, sell any shares of capital
stock or conduct any similar transactions other than in the ordinary course of
business except as disclosed in the Axiom SEC Reports.



 





(c)From and after June 30, 2016 until the Closing Date or the earlier
termination of this Agreement, the CJC Shareholders shall cause each of the
officers and directors of CJC to do all such further acts as shall be required
to permit Axiom to file any required documents (including 10-Ks, 10-Qs, 8-Ks,
federal and state tax returns, or otherwise) to be filed at or following the
Closing Date which reflect the business and operations of CJC prior to the
Closing Date, and shall execute and deliver all certifications, if any, required
to be filed by Axiom with respect to financial statements of CJC reflecting in
whole or in part the business and operations of CJC prior to the Closing.





 



(d)Following the date hereof until the Closing Date or the earlier termination
of this Agreement, neither CJC, nor any CJC Shareholder, will enter into or
pursue any arrangements or negotiations with any other party relative to the
disposition of any ownership interest in CJC or its assets, or the merger or
acquisition of CJC with or into any other party.





 



(e)Axiom shall have entered into an agreement for and have completed the
cancellation of at least 200,000,000 shares of its Common Stock.



 


- 13 -




 

Section 4.07 Indemnification.

 





(a)CJC hereby agrees to indemnify Axiom and each of the officers, agents,
directors and shareholders of Axiom (the “Axiom Indemnitees”) against any loss,
expense, liability, claim, damage, costs, judgments, deficiencies, assessments,
actions, investigations, penalties, fines, settlements, interest and damages
(including reasonable attorneys’ fees and expenses), and including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever, (collective, “Losses”), to which it or they may become subject
arising out of or based on (i) any false or inaccurate representation or
warranty made by or on behalf of CJC in or pursuant to this Agreement; (ii) any
default or breach by CJC in the performance of any of the covenants or
agreements made by CJC in or pursuant to this Agreement; (iii) the operation of
CJC’s business prior to the Closing; (iv) any breach of contract or agreement of
CJC prior to the Closing and (iv) any claim for any commission or fee by any
broker or entity if such claim arises on account of any act of any CJC or any
CJC Shareholder.



 





(b)The CJC Shareholders, jointly and severally, agree to indemnify the Axiom
Indemnitees against any Losses, to which it or they may become subject arising
out of or based on (i) any false or inaccurate representation or warranty made
by or on behalf of any CJC Shareholders in or pursuant to this Agreement; (ii)
any default or breach by any CJC Shareholder in the performance of any of the
covenants or agreements made by any CJC Shareholders in or pursuant to this
Agreement; and (iii) any claim for any commission or fee by any broker or entity
if such claim arises on account of any act of any CJC Shareholder. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement for one year following the Closing.



 





(c)Axiom hereby agrees to indemnify the CJC Shareholders, CJC and each of the
officers, agents, directors and shareholders of the forgoing (the “CJC
Indemnitees”) against any Losses, to which it or they may become subject arising
out of or based on (i) any false or inaccurate representation or warranty made
by or on behalf of Axiom in or pursuant to this Agreement; (ii) any default or
breach by Axiom in the performance of any of the covenants or agreements made by
Axiom in or pursuant to this Agreement; (iii) the operation of Axiom’s business
prior to the Closing; (iv) any breach of contract or agreement of Axiom prior to
the Closing and (iv) any claim for any commission or fee by any broker or entity
if such claim arises on account of any act of Axiom.



 





(d)The indemnification provided for in this Section 4.07 shall survive the
Closing and consummation of the transactions contemplated hereby and termination
of this Agreement for one year following the Closing. Nothing contained in this
Agreement or otherwise shall limit any action by any party for fraud or
intentional misrepresentation by any other party relating to this Agreement or
any of the transactions contemplated hereby.



 

ARTICLE V.

CONDITIONS PRECEDENT TO OBLIGATIONS OF AXIOM

 

The obligations of Axiom under this Agreement are subject to the satisfaction,
at or before the Closing Date, of the following conditions:

 

Section 5.01 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by CJC and the CJC Shareholders in this
Agreement shall have been true when made and shall be true at the Closing Date
with the same force and effect as if such representations and warranties were
made at and as of the Closing Date (except for changes therein permitted by this
Agreement), in all material respects. CJC and the CJC Shareholders shall have
performed or complied in all material respects with all covenants and conditions
required by this Agreement to be performed or complied with by CJC or the CJC
Shareholder prior to or at the Closing. Axiom shall be furnished with a
certificate, signed by a duly authorized executive officer of CJC and dated the
Closing Date, to the foregoing effect.

 



- 14 -




 

Section 5.02 Officer’s Certificate. Axiom shall have been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
CJC to the effect that no litigation, proceeding, investigation, or inquiry is
pending, or to the best knowledge of CJC threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the CJC Schedules, by or
against CJC, which might result in any CJC Material Adverse Effect (as defined
below).

 

Section 5.03 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by Governmental Authority
which prohibits the consummation of the transactions contemplated hereby.

 

Section 5.04 Consents. All consents, approvals, waivers or amendments pursuant
to all contracts, licenses, permits, trademarks and other intangibles in
connection with the transactions contemplated herein, or for the continued
operation of CJC after the Closing Date on the basis as presently operated shall
have been obtained.

 

Section 5.05 Other Items.

 





(a)Axiom and counsel for Axiom shall have completed a review and evaluation of
CJC and its operations and shall be satisfied with the results thereof in the
sole discretion of Axiom, including, without limitation, a review and evaluation
of the including ownership of the following subsidiaries and assets of CJC’s
subsidiaries:



 





(i)Xiaojin County Jitai Power Investment Company Limited – holding 3 power
stations;



 





(ii)Xiaojin County Xin Hong Electric Power Development Company Limited – holding
1 power station which is 25mW;



 





(iii)Xiao Jin County En Ze Hotel Management Company Limited – holding a 190 room
hotel; and



 





(iv)Xiao Jin County SiGuNiang Mountain Hotel Management Company Limited –
holding 90 rooms.



 





(b)CJC shall have provided Axiom with CJC financial statements for the periods
ended December 31, 2015 and 2014 with such financial statements audited by a
PCAOB registered accounting firm along with unaudited financial statements for
the period ended June 30, 2016.



 





(c)No CJC Material Adverse Effect shall have occurred.



 





(d)Axiom shall have received such further opinions, documents, certificates or
instruments relating to the transactions contemplated hereby as Axiom may
reasonably request.



 


- 15 -




 

Section 5.06 Definition. For purposes herein, “CJC Material Adverse Effect”
shall mean a material adverse effect on the business, results of operations,
financial condition, properties or assets of CJC, all taken as a whole;
provided, however, that “CJC Material Adverse Effect” shall not include the
impact on such business, results of operations, financial condition, properties
or assets to the extent arising out of or attributable to (a) conditions or
effects that generally affect the industries in which CJC operates (including
legal and regulatory changes), (b) effects resulting from changes in general or
any regional, national or international economic, financial, social or political
conditions (including changes therein), (c) effects resulting from changes in
the financial, banking or securities markets, including changes affecting
capital market conditions (including in each of clauses (a), (b) and (c) above,
any effects or conditions resulting from an outbreak or escalation of
hostilities, disease, war, acts of terrorism, political instability or other
national or international calamity, crisis, emergency, epidemic or natural
disaster, act of God or any governmental or other response to any of the
foregoing, in each case whether or not involving Hong Kong, the United States or
any other region where CJC conducts business or operations), (d) effects
resulting from changes in laws or generally accepted accounting principles
(“GAAP”), (e) effects relating to the announcement of the execution of this
Agreement or the transactions contemplated hereby, (f) effects resulting from
compliance with the terms and conditions of this Agreement by CJC or the CJC
Shareholders or actions or omissions consented to in writing by Axiom, or (g)
any matter set forth on the CJC Schedules; provided, however, that in the case
of clauses (a), (b), (c) and (d), in the event that such events or conditions
have a disproportionate effect on CJC as compared to other entities operating in
the industries or markets in which CJC operates, then such event or condition,
solely to the extent of such disproportionate effect, shall be taken into
account in determining if a CJC Material Adverse Effect has occurred.

 

ARTICLE VI.

CONDITIONS PRECEDENT TO OBLIGATIONS OF AXIOM

 

The obligations of CJC and the CJC Shareholders under this Agreement are subject
to the satisfaction, at or before the Closing Date, of the following conditions:

 

Section 6.01 Accuracy of Representations and Performance of Covenants. The
representations and warranties made by Axiom in this Agreement shall have been
true when made and shall be true as of the Closing Date (except for changes
therein permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing Date, in all
material respects. Additionally, Axiom shall have performed and complied in all
material respects with all covenants and conditions required by this Agreement
to be performed or complied with by Axiom.

 

Section 6.02 Officer’s Certificate. CJC shall have been furnished with
certificates dated the Closing Date and signed by duly authorized executive
officers of Axiom, to the effect that no litigation, proceeding, investigation
or inquiry is pending, or to the best knowledge of Axiom threatened, which might
result in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement or, to the extent not disclosed in the Axiom
Schedules, by or against Axiom, which might result in any Axiom Material Adverse
Effect (as defined below).

 

Section 6.03 Good Standing. CJC shall have received a certificate of good
standing from the Secretary of State of Nevada or other appropriate office,
dated as of a date within ten days prior to the Closing Date certifying that
Axiom is in good standing as a corporation in the State of Nevada and has filed
all tax returns required to have been filed by it to date and has paid all taxes
reported as due thereon.

 

Section 6.04 No Governmental Prohibition. No order, statute, rule, regulation,
executive order, injunction, stay, decree, judgment or restraining order shall
have been enacted, entered, promulgated or enforced by any court or governmental
or regulatory authority or instrumentality which prohibits the consummation of
the transactions contemplated hereby.

 

Section 6.05 Axiom Shares. The number of outstanding shares of Axiom’s Common
Stock shall not exceed 340,000,000 and there shall not be any outstanding any
options, warrants, or other securities exercisable or exchangeable for, or
convertible into, shares of Axiom’s Common Stock or any other security of Axiom,
other than the CJC Shares.


 



- 16 -




 

Section 6.06 Other Items.

 





(a)Counsel for the CJC Shareholders shall have completed a review and evaluation
of Axiom and its operations and shall be satisfied with the results thereof in
the sole discretion of the CJC Shareholders.



 





(b)No Axiom Material Adverse Effect shall have occurred.



 

Section 6.07 Definition. For purposes herein, “Axiom Material Adverse Effect”
shall mean a material adverse effect on the business, results of operations,
financial condition, properties or assets of Axiom, all taken as a whole;
provided, however, that “Axiom Material Adverse Effect” shall not include the
impact on such business, results of operations, financial condition, properties
or assets to the extent arising out of or attributable to (a) conditions or
effects that generally affect the industries in which Axiom operates (including
legal and regulatory changes), (b) effects resulting from changes in general or
any regional, national or international economic, financial, social or political
conditions (including changes therein), (c) effects resulting from changes in
the financial, banking or securities markets, including changes affecting
capital market conditions (including in each of clauses (a), (b) and (c) above,
any effects or conditions resulting from an outbreak or escalation of
hostilities, disease, war, acts of terrorism, political instability or other
national or international calamity, crisis, emergency, epidemic or natural
disaster, act of God or any governmental or other response to any of the
foregoing, in each case whether or not involving Hong Kong, the United States or
any other region where Axiom conducts business or operations), (d) effects
resulting from changes in laws or GAAP, (e) effects relating to the announcement
of the execution of this Agreement or the transactions contemplated hereby, (f)
effects resulting from compliance with the terms and conditions of this
Agreement by Axiom or actions or omissions consented to in writing by CJC or the
CJC Shareholders, or (g) any matter set forth on the Axiom Schedules; provided,
however, that in the case of clauses (a), (b), (c) and (d), in the event that
such events or conditions have a disproportionate effect on Axiom as compared to
other entities operating in the industries or markets in which Axiom operates,
then such event or condition, solely to the extent of such disproportionate
effect, shall be taken into account in determining if an Axiom Material Adverse
Effect has occurred.

 

ARTICLE VII.

MISCELLANEOUS

 

Section 7.01 Brokers. Axiom and CJC agree that, except as set out on Schedule
7.01 attached hereto, there were no finders or brokers involved in bringing the
parties together or who were instrumental in the negotiation, execution or
consummation of this Agreement.

 

Section 7.02 Governing Law. This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of state law, with the laws of the State of
Florida, in each case without application of the conflicts of laws provisions
thereof. Each of the parties irrevocably consents and agrees that any legal or
equitable action or proceedings arising under or in connection with this
Agreement shall be brought exclusively in United States District Court for the
Middle District of Florida or the state court in Orange County, Florida. By
execution and delivery of this Agreement, each party hereto irrevocably submits
to and accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid courts, and irrevocably
waives any and all rights such party may now or hereafter have to object to such
jurisdiction.

 

Section 7.03 Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 7.03.

 



- 17 -




 

Section 7.04 Notices. Any notice or other communications required or permitted
hereunder shall be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, or via email with a read receipt requested and
received, addressed as follows:

 

If to the CJC Shareholder and CJC, to:

 

CJC Holdings, Ltd.

Attn. Ms. Nankalamu

Room C, 15/F., Ritz Plaza

122 Austin Road

Tsimshatsui, Kowloon, H.K.

 

If to Axiom, to:


Axiom Holdings, Inc.

Attn: Low Tuan Lee

11637 Orpington St. Orlando, FL 32817

With a copy, which shall not constitute notice, to:

 

Legal & Compliance, LLC

Attn: Laura Anthony, Esq. and Lazarus Rothstein, Esq.

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

Fax: 561-514-0832

Email: lanthony@legalandcompliance.com and lrothstein@legalandcompliance.com

 

or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone or if sent via
email and a read receipt has been requested and received and (iv) three (3) days
after mailing, if sent by registered or certified mail.

 

Section 7.05 Attorneys’ Fees. In the event that any party institutes any action
or suit to enforce this Agreement or to secure relief from any default hereunder
or breach hereof, the prevailing party shall be reimbursed by the losing party
for all costs, including reasonable attorneys’ fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.

 

Section 7.06 Confidentiality. Each party hereto agrees with the other that,
unless and until the transactions contemplated by this Agreement have been
consummated, it and its representatives will hold in strict confidence all data
and information obtained with respect to another party or any subsidiary thereof
from any representative, officer, director or employee, or from any books or
records or from personal inspection, of such other party, and shall not use such
data or information or disclose the same to others, except (i) to the extent
such data or information is published, is a matter of public knowledge, or is
required by law to be published; or (ii) to the extent that such data or
information must be used or disclosed in order to consummate the transactions
contemplated by this Agreement. In the event of the termination of this
Agreement, each party shall return to the applicable other party(ies) all
documents and other materials obtained by it or on its behalf and shall destroy
all copies, digests, work papers, abstracts or other materials relating thereto,
and each party will continue to comply with the confidentiality provisions set
forth herein.

 



- 18 -




 

Section 7.07 Public Announcements and Filings. Unless required by applicable law
or regulatory authority, none of the parties will issue any report, statement or
press release to the general public, to the trade, to the general trade or trade
press, or to any third party (other than its advisors and representatives in
connection with the transactions contemplated hereby) or file any document,
relating to this Agreement and the transactions contemplated hereby, except as
may be mutually agreed by the parties. Copies of any such filings, public
announcements or disclosures, including any announcements or disclosures
mandated by law or regulatory authorities, shall be delivered to each party at
least one (1) business day prior to the release thereof.

 

Section 7.08 Schedules; Knowledge. Each party is presumed to have full knowledge
of all information set forth in the other party’s schedules delivered pursuant
to this Agreement.

 

Section 7.09 Third Party Beneficiaries. This contract is strictly between Axiom,
the CJC Shareholders and CJC, and, except as specifically provided, no director,
officer, stockholder (other than the CJC Shareholders), employee, agent,
independent contractor or any other Person shall be deemed to be a third party
beneficiary of this Agreement.

 

Section 7.10 Expenses. Subject to Section 4.07 and Section 7.05, whether or not
the Exchange is consummated, each of Axiom, CJC and the CJC Shareholders will
bear their own respective expenses, including legal, accounting and professional
fees, incurred in connection with the Exchange or any of the other transactions
contemplated hereby.

 

Section 7.11 Entire Agreement. This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.

 

Section 7.12 Survival; Termination. The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of one year.

 

Section 7.13 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.

 

Section 7.14 Amendment or Waiver. Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing. At any time prior to the Closing Date, this Agreement may
by amended by a writing signed by all parties hereto, with respect to any of the
terms contained herein, and any term or condition of this Agreement may be
waived or the time for performance may be extended by a writing signed by the
party or parties for whose benefit the provision is intended.

 

Section 7.15 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of the parties
hereto. No party may assign any of its rights or obligations under this
Agreement without the written consent of the other parties hereto in their sole
discretion. Any attempted or purported assignment in violation of this Section
7.15 shall be null and void ab initio.

 

Section 7.16 Headings and Severability. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of any
party of the remaining provisions hereof.

 



- 19 -




 

Section 7.17 Interpretation. The parties acknowledge and agree that (a) each
party reviewed and negotiated the terms and provisions of this Agreement and has
contributed to its revision, and (b) the terms and provisions of this Agreement
shall be construed fairly as to all parties, regardless of which party was
generally responsible for the preparation of this Agreement. References to a
Person also refer to its predecessors and permitted successors and assigns.

 

Section 7.18 Usage. All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.
All terms defined in this Agreement in their singular or plural forms have
corresponding meanings when used herein in their plural or singular forms,
respectively. Unless otherwise expressly provided, the words “include,”
“includes” and “including” do not limit the preceding words or terms and shall
be deemed to be followed by the words “without limitation.”

 

Section 7.19 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by them in accordance with the terms hereof or were otherwise
breached and that each party hereto shall be entitled to an injunction or
injunctions, specific performance and other equitable relief to prevent breaches
of the provisions hereof and to enforce specifically the terms and provisions
hereof, without the proof of actual damages, in addition to any other remedy to
which they are entitled at law or in equity. Each party agrees to waive any
requirement for the security or posting of any bond in connection with any such
equitable remedy, and agrees that it will not oppose the granting of an
injunction, specific performance or other equitable relief on the basis that (a)
the other party has an adequate remedy at law, or (b) an award of specific
performance is not an appropriate remedy for any reason at law or equity.

 

Section 7.20 Commercially Reasonable Efforts. Subject to the terms and
conditions herein provided, each party shall use its commercially reasonable
efforts to perform or fulfill all conditions and obligations to be performed or
fulfilled by it under this Agreement so that the transactions contemplated
hereby shall be consummated as soon as practicable. Each party also agrees that
it shall use its commercially reasonable efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable laws and regulations to consummate and make effective
this Agreement and the transactions contemplated herein.

 

[Signature Pages Follow]


 



- 20 -




 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.

 



Axiom Holdings, Inc.

A Nevada corporation



By:

/s/ Low Tuan Lee



Low Tuan Lee



Chief Executive Officer



CJC Holdings, Ltd.

A Hong Kong company



By:

/s/ Ms. Nankalamu



Ms. Nankalamu



Chief Executive Officer

CJC Shareholders:



By:

/s/ Hu Dengyang



Hu Dengyang









By:

/s/ Yang Chuan



Yang Chuan



 

 



- 21 -



 